

 S2981 ENR: National Oceanic and Atmospheric Administration Commissioned Officer Corps Amendments Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 2981IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize and amend the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the National Oceanic and Atmospheric Administration Commissioned Officer Corps Amendments Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002.TITLE I—General provisionsSec. 101. Strength and distribution in grade.Sec. 102. Recalled officers.Sec. 103. Obligated service requirement.Sec. 104. Training and physical fitness.Sec. 105. Aviation accession training programs.Sec. 106. Recruiting materials.Sec. 107. Technical correction.TITLE II—Parity and recruitmentSec. 201. Education loans.Sec. 202. Interest payments.Sec. 203. Student pre-commissioning program.Sec. 204. Limitation on educational assistance.Sec. 205. Applicability of certain provisions of title 10, United States Code, and extension of certain authorities applicable to members of the Armed Forces to commissioned officer corps.Sec. 206. Applicability of certain provisions of title 37, United States Code.Sec. 207. Prohibition on retaliatory personnel actions.Sec. 208. Employment and reemployment rights.Sec. 209. Treatment of commission in commissioned officer corps for purposes of certain hiring decisions.TITLE III—Appointments and promotion of officersSec. 301. Appointments.Sec. 302. Personnel boards.Sec. 303. Positions of importance and responsibility.Sec. 304. Temporary appointments.Sec. 305. Officer candidates.Sec. 306. Procurement of personnel.Sec. 307. Career intermission program.TITLE IV—Separation and retirement of officersSec. 401. Involuntary retirement or separation.Sec. 402. Separation pay.TITLE V—Other National Oceanic and Atmospheric Administration mattersSec. 501. Charting and survey services.Sec. 502. Co-location agreements.Sec. 503. Satellite and data management.Sec. 504. Improvements relating to sexual harassment and assault prevention at the National Oceanic and Atmospheric Administration.2.References to National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3001 et seq.).IGeneral provisions101.Strength and distribution in
 gradeSection 214 (33 U.S.C. 3004) is amended to read as follows:214.Strength and
 distribution in grade(a)GradesThe commissioned grades in the commissioned officer corps of the Administration are the following, in relative rank with officers of the Navy:(1)Vice admiral.(2)Rear admiral.(3)Rear admiral (lower half).(4)Captain.(5)Commander.(6)Lieutenant commander.(7)Lieutenant.(8)Lieutenant (junior grade).(9)Ensign.(b)Grade distributionThe Secretary shall prescribe, with respect to the distribution on the lineal list in grade, the percentages applicable to the grades set forth in subsection (a).(c)Annual
                                            computation of number in grade(1)In
 generalNot less frequently than once each year, the Secretary shall make a computation to determine the number of officers on the lineal list authorized to be serving in each grade.(2)Method of
 computationThe number in each grade shall be computed by applying the applicable percentage to the total number of such officers serving on active duty on the date the computation is made.(3)FractionsIf a final fraction occurs in computing the authorized number of officers in a grade, the nearest whole number shall be taken. If the fraction is one-half, the next higher whole number shall be taken.(d)Temporary
 increase in numbersThe total number of officers authorized by law to be on the lineal list during a fiscal year may be temporarily exceeded if the average number on that list during that fiscal year does not exceed the authorized number.(e)Positions of
 importance and responsibilityOfficers serving in positions designated under section 228(a) and officers recalled from retired status shall not be counted when computing authorized strengths under subsection (c) and shall not count against those strengths.(f)Preservation of
 grade and payNo officer may be reduced in grade or pay or separated from the commissioned officer corps of the Administration as the result of a computation made to determine the authorized number of officers in the various grades..102.Recalled officers(a)In generalSection 215 (33 U.S.C. 3005) is amended to read as follows:215.Number of authorized commissioned officers(a)In generalThe total number of authorized commissioned officers on the lineal list of the commissioned officer corps of the Administration shall not exceed 500.(b)Positions of
 importance and responsibilityOfficers serving in positions designated under section 228 and officers recalled from retired status or detailed to an agency other than the Administration—(1)may not be counted in determining the total number of authorized officers on the lineal list under this section; and(2)may not count against such number..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 215 and inserting the following:Sec. 215. Number of
                                            authorized commissioned officers.
									.103.Obligated service
 requirement(a)In generalSubtitle A (33 U.S.C. 3001 et seq.) is amended by adding at the end the following:216.Obligated
                                            service requirement(a)In
 general(1)RegulationsThe Secretary shall prescribe the obligated service requirements for appointments, training, promotions, separations, continuations, and retirements of officers not otherwise covered by law.(2)Written
 agreementsThe Secretary and officers shall enter into written agreements that describe the officers’ obligated service requirements prescribed under paragraph (1) in return for such appointments, training, promotions, separations, continuations, and retirements as the Secretary considers appropriate.(b)Repayment
                                                for failure to satisfy requirements(1)In
 generalThe Secretary may require an officer who fails to meet the service requirements prescribed under subsection (a)(1) to reimburse the Secretary in an amount that bears the same ratio to the total costs of the training provided to that officer by the Secretary as the unserved portion of active duty bears to the total period of active duty the officer agreed to serve.(2)Obligation as debt to United StatesAn obligation to reimburse the Secretary under paragraph (1) is, for all purposes, a debt owed to the United States.(3)Discharge in bankruptcyA discharge in bankruptcy under title 11 that is entered less than five years after the termination of a written agreement entered into under subsection (a)(2) does not discharge the individual signing the agreement from a debt arising under such agreement.(c)Waiver or
 suspension of complianceThe Secretary may waive the service obligation of an officer who—(1)becomes unqualified to serve on active duty in the commissioned officer corps of the Administration because of a circumstance not within the control of that officer; or(2)is—(A)not physically qualified for appointment; and(B)determined to be unqualified for service in the commissioned officer corps of the Administration because of a physical or medical condition that was not the result of the officer's own misconduct or grossly negligent conduct..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 215 the following:Sec. 216. Obligated
                                            service requirement.
									.104.Training and physical
 fitness(a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by section 103(a), is further amended by adding at the end the following:217.Training and
 physical fitness(a)TrainingThe Secretary may take such measures as may be necessary to ensure that officers are prepared to carry out their duties in the commissioned officer corps of the Administration and proficient in the skills necessary to carry out such duties. Such measures may include the following:(1)Carrying out training programs and correspondence courses, including establishing and operating a basic officer training program to provide initial indoctrination and maritime vocational training for officer candidates as well as refresher training, mid-career training, aviation training, and such other training as the Secretary considers necessary for officer development and proficiency.(2)Providing officers and officer candidates with educational materials.(3)Acquiring such equipment as may be necessary for training and instructional purposes.(b)Physical
 fitnessThe Secretary shall ensure that officers maintain a high physical state of readiness by establishing standards of physical fitness for officers that are substantially equivalent to those prescribed for officers in the Coast Guard..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 103(b), is further amended by inserting after the item relating to section 216 the following:Sec. 217. Training and
                                            physical fitness.
 .105.Aviation accession training programs(a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by section 104(a), is further amended by adding at the end the following:218.Aviation accession training programs(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Under Secretary of Commerce for Oceans and Atmosphere and the Administrator of the National Oceanic and Atmospheric Administration.(2)Member of the programThe term member of the program means a student who is enrolled in the program.(3)ProgramThe term program means an aviation accession training program of the commissioned officer corps of the Administration established pursuant to subsection (b).(b)Aviation accession training programs(1)Establishment authorizedThe Administrator, under regulations prescribed by the Secretary, shall establish and maintain one or more aviation accession training programs for the commissioned officer corps of the Administration at institutions described in paragraph (2).(2)Institutions describedAn institution described in this paragraph is an educational institution—(A)that requests to enter into an agreement with the Administrator providing for the establishment of the program at the institution;(B)that has, as a part of its curriculum, a four-year baccalaureate program of professional flight and piloting instruction that is accredited by the Aviation Accreditation Board International;(C)that is located in a geographic area that—(i)experiences a wide variation in climate-related activity, including frequent high winds, convective activity (including tornadoes), periods of low visibility, heat, and snow and ice episodes, to provide opportunities for pilots to demonstrate skill in all weather conditions compatible with future encounters during their service in the commissioned officer corps of the Administration; and(ii)has a climate that can accommodate both primary and advanced flight training activity at least 75 percent of the year; and(D)at which the Administrator determines that—(i)there will be at least one student enrolled in the program; and(ii)the provisions of this section are otherwise satisfied.(3)Limitations in connection with particular
 institutionsThe program may not be established or maintained at an institution unless—(A)the senior commissioned officer or employee of the commissioned officer corps of the Administration who is assigned as an advisor to the program at that institution is given the academic rank of adjunct professor; and(B)the institution fulfills the terms of its agreement with the Administrator.(4)Membership in connection with status as
 studentAt institutions at which the program is established, the membership of students in the program shall be elective, as provided by State law or the authorities of the institution concerned.(c)Membership(1)EligibilityTo be eligible for membership in the program, an individual must—(A)be a student at an institution at which the program is established;(B)be a citizen of the United States;(C)contract in writing, with the consent of a parent or guardian if a minor, with the Administrator, to—(i)accept an appointment, if offered, as a commissioned officer in the commissioned officer corps of the Administration; and(ii)serve in the commissioned officer corps of the Administration for not fewer than four years;(D)enroll in—(i)a four-year baccalaureate program of professional flight and piloting instruction; and(ii)other training or education, including basic officer training, which is prescribed by the Administrator as meeting the preliminary requirement for admission to the commissioned officer corps of the Administration; and(E)execute a certificate or take an oath relating to morality and conduct in such form as the Administrator prescribes.(2)Completion of programA member of the program may be appointed as a regular officer in the commissioned officer corps of the Administration if the member meets all requirements for appointment as such an officer.(d)Financial assistance for qualified
 members(1)Expenses of course of instruction(A)In generalIn the case of a member of the program who meets such qualifications as the Administrator establishes for purposes of this subsection, the Administrator may pay the expenses of the member in connection with pursuit of a course of professional flight and piloting instruction under the program, including tuition, fees, educational materials such as books, training, certifications, travel, and laboratory expenses.(B)Assistance after fourth academic
 yearIn the case of a member of the program described in subparagraph (A) who is enrolled in a course described in that subparagraph that has been approved by the Administrator and requires more than four academic years for completion, including elective requirements of the program, assistance under this subsection may also be provided during a fifth academic year or during a combination of a part of a fifth academic year and summer sessions.(2)Room and boardIn the case of a member eligible to receive assistance under paragraph (1), the Administrator may, in lieu of payment of all or part of such assistance, pay the room and board expenses of the member, and other educational expenses, of the educational institution concerned.(3)Failure to complete program or accept
 commissionA member of the program who receives assistance under this subsection and who does not complete the course of instruction, or who completes the course but declines to accept a commission in the commissioned officer corps of the Administration when offered, shall be subject to the repayment provisions of subsection (e).(e)Repayment of unearned portion of financial
                                                assistance when conditions of payment not
 met(1)In generalA member of the program who receives or benefits from assistance under subsection (d), and whose receipt of or benefit from such assistance is subject to the condition that the member fully satisfy the requirements of subsection (c), shall repay to the United States an amount equal to the assistance received or benefitted from if the member fails to fully satisfy such requirements and may not receive or benefit from any unpaid amounts of such assistance after the member fails to satisfy such requirements, unless the Administrator determines that the imposition of the repayment requirement and the termination of payment of unpaid amounts of such assistance with regard to the member would be—(A)contrary to a personnel policy or management objective;(B)against equity and good conscience; or(C)contrary to the best interests of the United States.(2)RegulationsThe Administrator may establish, by regulations, procedures for determining the amount of the repayment required under this subsection and the circumstances under which an exception to repayment may be granted. The Administrator may specify in the regulations the conditions under which financial assistance to be paid to a member of the program will not be made if the member no longer satisfies the requirements in subsection (c) or qualifications in subsection (d) for such assistance.(3)Obligation as debt to United StatesAn obligation to repay the United States under this subsection is, for all purposes, a debt owed to the United States..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 104(b), is further amended by inserting after the item relating to section 217 the following:Sec. 218. Aviation
                                            accession training programs.
									.106.Recruiting
 materials(a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by section 105(a), is further amended by adding at the end the following:219.Use of
 recruiting materials for public relationsThe Secretary may use for public relations purposes of the Department of Commerce any advertising materials developed for use for recruitment and retention of personnel for the commissioned officer corps of the Administration. Any such use shall be under such conditions and subject to such restrictions as the Secretary shall prescribe..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 105(b), is further amended by inserting after the item relating to section 218 the following:Sec. 219. Use of
                                            recruiting materials for public relations.
									.107.Technical
 correctionSection 101(21)(C) of title 38, United States Code, is amended by inserting in the commissioned officer corps before of the National.IIParity and recruitment201.Education loans(a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is amended by adding at the end the following:267.Education loan
                                            repayment program(a)Authority To
 repay education loansFor the purpose of maintaining adequate numbers of officers of the commissioned officer corps of the Administration on active duty who have skills required by the commissioned officer corps, the Secretary may repay, in the case of a person described in subsection (b), a loan that—(1)was used by the person to finance education; and(2)was obtained from a governmental entity, private financial institution, educational institution, or other authorized entity.(b)Eligible
 personsTo be eligible to obtain a loan repayment under this section, a person must—(1)satisfy one of the requirements specified in subsection (c);(2)be fully qualified for, or hold, an appointment as a commissioned officer in the commissioned officer corps of the Administration; and(3)sign a written agreement to serve on active duty, or, if on active duty, to remain on active duty for a period in addition to any other incurred active duty obligation.(c)Academic and
 professional requirementsOne of the following academic requirements must be satisfied for purposes of determining the eligibility of an individual for a loan repayment under this section:(1)The person is fully qualified in a profession that the Secretary has determined to be necessary to meet identified skill shortages in the commissioned officer corps of the Administration.(2)The person is enrolled as a full-time student in the final year of a course of study at an accredited educational institution (as determined by the Secretary of Education) leading to a degree in a profession that will meet identified skill shortages in the commissioned officer corps of the Administration.(d)Loan
                                                repayments(1)In
 generalSubject to the limits established under paragraph (2), a loan repayment under this section may consist of the payment of the principal, interest, and related expenses of a loan obtained by a person described in subsection (b).(2)Limitation on amountFor each year of obligated service that a person agrees to serve in an agreement described in subsection (b)(3), the Secretary may pay not more than the amount specified in section 2173(e)(2) of title 10, United States Code.(e)Active duty
                                                service obligation(1)In
 generalA person entering into an agreement described in subsection (b)(3) incurs an active duty service obligation.(2)Length
                                                  of obligation determined under
                                                  regulations(A)In
 generalExcept as provided in subparagraph (B), the length of the obligation under paragraph (1) shall be determined under regulations prescribed by the Secretary.(B)Minimum obligationThe regulations prescribed under subparagraph (A) may not provide for a period of obligation of less than one year for each maximum annual amount, or portion thereof, paid on behalf of the person for qualified loans.(3)Persons
                                                  on active duty before entering into
 agreementThe active duty service obligation of persons on active duty before entering into the agreement shall be served after the conclusion of any other obligation incurred under the agreement.(4)Concurrent completion of service
 obligationsA service obligation under this section may be completed concurrently with a service obligation under section 216. (f)Effect of
 failure To complete obligation(1)Alternative obligationsAn officer who is relieved of the officer's active duty obligation under this section before the completion of that obligation may be given any alternative obligation, at the discretion of the Secretary.(2)RepaymentAn officer who does not complete the period of active duty specified in the agreement entered into under subsection (b)(3), or the alternative obligation imposed under paragraph (1), shall be subject to the repayment provisions under section 216.(g)RulemakingThe Secretary shall prescribe regulations to carry out this section, including—(1)standards for qualified loans and authorized payees; and(2)other terms and conditions for the making of loan repayments..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 266 the following:Sec. 267. Education loan
                                            repayment program.
 .202.Interest payments(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by section 201(a), is further amended by adding at the end the following:268.Interest payment
 program(a)AuthorityThe Secretary may pay the interest and any special allowances that accrue on one or more student loans of an eligible officer, in accordance with this section.(b)Eligible
 officersAn officer is eligible for the benefit described in subsection (a) while the officer—(1)is serving on active duty;(2)has not completed more than three years of service on active duty;(3)is the debtor on one or more unpaid loans described in subsection (c); and(4)is not in default on any such loan.(c)Student
 loansThe authority to make payments under subsection (a) may be exercised with respect to the following loans:(1)A loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.).(2)A loan made under part D of such title (20 U.S.C. 1087a et seq.).(3)A loan made under part E of such title (20 U.S.C. 1087aa et seq.).(d)Maximum
 benefitInterest and any special allowance may be paid on behalf of an officer under this section for any of the 36 consecutive months during which the officer is eligible under subsection (b).(e)Coordination
                                                with Secretary of Education(1)In
 generalThe Secretary shall consult with the Secretary of Education regarding the administration of this section.(2)Reimbursement authorizedThe Secretary is authorized to reimburse the Secretary of Education—(A)for the funds necessary to pay interest and special allowances on student loans under this section (in accordance with sections 428(o), 455(l), and 464(j) of the Higher Education Act of 1965 (20 U.S.C. 1078(o), 1087e(l), and 1087dd(j)); and(B)for any reasonable administrative costs incurred by the Secretary of Education in coordinating the program under this section with the administration of the student loan programs under parts B, D, and E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.).(f)Special
 allowance definedIn this section, the term special allowance means a special allowance that is payable under section 438 of the Higher Education Act of 1965 (20 U.S.C. 1087–1)..(b)Conforming
 amendments(1)Section 428(o) of the Higher Education Act of 1965 (20 U.S.C. 1078(o)) is amended—(A)by striking the subsection heading and inserting Armed Forces and NOAA Commissioned Officer Corps Student Loan Interest Payment Programs; and(B)in paragraph (1)—(i)by inserting or section 268 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 after Code,; and(ii)by inserting or an officer in the commissioned officer corps of the National Oceanic and Atmospheric Administration, respectively, after Armed Forces.(2)Sections 455(l) and 464(j) of the Higher Education Act of 1965 (20 U.S.C. 1087e(l) and 1087dd(j)) are each amended—(A)by striking the subsection heading and inserting Armed Forces and NOAA Commissioned Officer Corps Student Loan Interest Payment Programs; and(B)in paragraph (1)—(i)by inserting or section 268 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 after Code,; and(ii)by inserting or an officer in the commissioned officer corps of the National Oceanic and Atmospheric Administration, respectively after Armed Forces.(c)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 201(b), is further amended by inserting after the item relating to section 267 the following:Sec. 268. Interest
                                            payment program.
									.203.Student pre-commissioning
 program(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by section 202(a), is further amended by adding at the end the following:269.Student
                                            pre-commissioning education assistance program(a)Authority To
 provide financial assistanceFor the purpose of maintaining adequate numbers of officers of the commissioned officer corps of the Administration on active duty, the Secretary may provide financial assistance to a person described in subsection (b) for expenses of the person while the person is pursuing on a full-time basis at an accredited educational institution (as determined by the Secretary of Education) a program of education approved by the Secretary that leads to—(1)a baccalaureate degree in not more than five academic years; or(2)a postbaccalaureate degree.(b)Eligible
                                                persons(1)In
 generalA person is eligible to obtain financial assistance under subsection (a) if the person—(A)is enrolled on a full-time basis in a program of education referred to in subsection (a) at any educational institution described in such subsection;(B)meets all of the requirements for acceptance into the commissioned officer corps of the Administration except for the completion of a baccalaureate degree; and(C)enters into a written agreement with the Secretary described in paragraph (2).(2)AgreementA written agreement referred to in paragraph (1)(C) is an agreement between the person and the Secretary in which the person—(A)agrees to accept an appointment as an officer, if tendered; and(B)upon completion of the person's educational program, agrees to serve on active duty, immediately after appointment, for—(i)up to three years if the person received less than three years of assistance; and(ii)up to five years if the person received at least three years of assistance.(c)Qualifying
 expensesExpenses for which financial assistance may be provided under subsection (a) are the following:(1)Tuition and fees charged by the educational institution involved.(2)The cost of educational materials.(3)In the case of a program of education leading to a baccalaureate degree, laboratory expenses.(4)Such other expenses as the Secretary considers appropriate.(d)Limitation
 on amountThe Secretary shall prescribe the amount of financial assistance provided to a person under subsection (a), which may not exceed the amount specified in section 2173(e)(2) of title 10, United States Code, for each year of obligated service that a person agrees to serve in an agreement described in subsection (b)(2).(e)Duration of
 assistanceFinancial assistance may be provided to a person under subsection (a) for not more than five consecutive academic years.(f)Subsistence
                                                allowance(1)In
 generalA person who receives financial assistance under subsection (a) shall be entitled to a monthly subsistence allowance at a rate prescribed under paragraph (2) for the duration of the period for which the person receives such financial assistance.(2)Determination of amountThe Secretary shall prescribe monthly rates for subsistence allowance provided under paragraph (1), which shall be equal to the amount specified in section 2144(a) of title 10, United States Code.(g)Initial
 clothing allowance(1)TrainingThe Secretary may prescribe a sum which shall be credited to each person who receives financial assistance under subsection (a) to cover the cost of the person's initial clothing and equipment issue.(2)AppointmentUpon completion of the program of education for which a person receives financial assistance under subsection (a) and acceptance of appointment in the commissioned officer corps of the Administration, the person may be issued a subsequent clothing allowance equivalent to that normally provided to a newly appointed officer.(h)Termination
                                                of financial assistance(1)In
 generalThe Secretary shall terminate the assistance provided to a person under this section if—(A)the Secretary accepts a request by the person to be released from an agreement described in subsection (b)(2);(B)the misconduct of the person results in a failure to complete the period of active duty required under the agreement; or(C)the person fails to fulfill any term or condition of the agreement.(2)ReimbursementThe Secretary may require a person who receives assistance described in subsection (c), (f), or (g) under an agreement entered into under subsection (b)(1)(C) to reimburse the Secretary in an amount that bears the same ratio to the total costs of the assistance provided to that person as the unserved portion of active duty bears to the total period of active duty the officer agreed to serve under the agreement.(3)WaiverThe Secretary may waive the service obligation of a person through an agreement entered into under subsection (b)(1)(C) if the person—(A)becomes unqualified to serve on active duty in the commissioned officer corps of the Administration because of a circumstance not within the control of that person; or(B)is—(i)not physically qualified for appointment; and(ii)determined to be unqualified for service in the commissioned officer corps of the Administration because of a physical or medical condition that was not the result of the person's own misconduct or grossly negligent conduct.(4)Obligation as debt to United StatesAn obligation to reimburse the Secretary imposed under paragraph (2) is, for all purposes, a debt owed to the United States.(5)Discharge in bankruptcyA discharge in bankruptcy under title 11, United States Code, that is entered less than five years after the termination of a written agreement entered into under subsection (b)(1)(C) does not discharge the person signing the agreement from a debt arising under such agreement or under paragraph (2).(i)RegulationsThe Secretary may prescribe such regulations and orders as the Secretary considers appropriate to carry out this section.(j)Concurrent completion of service
 obligationsA service obligation under this section may be completed concurrently with a service obligation under section 216..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 202(c), is further amended by inserting after the item relating to section 268 the following:Sec. 269. Student
                                            pre-commissioning education assistance
                                            program.
									.204.Limitation on educational
 assistance(a)In generalEach fiscal year, beginning with the fiscal year in which this Act is enacted, the Secretary of Commerce shall ensure that the total amount expended by the Secretary under section 267 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (as added by section 201(a)), section 268 of such Act (as added by section 202(a)), and section 269 of such Act (as added by section 203(a)) does not exceed the amount by which—(1)the total amount the Secretary would pay in that fiscal year to officer candidates under section 203(f)(1) of title 37, United States Code (as added by section 305(d)), if such section entitled officer candidates to pay at monthly rates equal to the basic pay of a commissioned officer in the pay grade O–1 with less than 2 years of service, exceeds(2)the total amount the Secretary actually pays in that fiscal year to officer candidates under section 203(f)(1) of such title (as so added).(b)Officer candidate
 definedIn this section, the term officer candidate has the meaning given the term in paragraph (4) of section 212(b) of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3002), as added by section 305(c).205.Applicability of certain
                                provisions of title 10, United States Code, and extension of certain
                                authorities applicable to members of the Armed Forces to
 commissioned officer corps(a)Applicability of certain provisions of title 10Section 261(a) (33 U.S.C. 3071(a)) is amended—(1)by redesignating paragraphs (13) through (16) as paragraphs (22) through (25), respectively;(2)by redesignating paragraphs (7) through (12) as paragraphs (14) through (19), respectively;(3)by redesignating paragraphs (4) through (6) as paragraphs (8) through (10), respectively;(4)by inserting after paragraph (3) the following:(4)Section 771, relating to unauthorized wearing of uniforms.(5)Section 774, relating to wearing religious apparel while in uniform.(6)Section 982, relating to service on State and local juries.(7)Section 1031, relating to administration of oaths.;(5)by inserting after paragraph (10), as redesignated, the following:(11)Section 1074n, relating to annual mental health assessments.(12)Section 1090a, relating to referrals for mental health evaluations.(13)Chapter 58, relating to the Benefits and Services for members being separated or recently separated.; and(6)by inserting after paragraph (19), as redesignated, the following:(20)Subchapter I of chapter 88, relating to Military Family Programs, applicable on an as-available and fully reimbursable basis.(21)Section 2005, relating to advanced education assistance, active duty agreements, and reimbursement requirements..(b)Extension of certain authorities(1)Notarial servicesSection 1044a of title 10, United States Code, is amended—(A)in subsection (a)(1), by striking armed forces and inserting uniformed services; and(B)in subsection (b)(4), by striking armed forces both places it appears and inserting uniformed services.(2)Acceptance of voluntary services for programs serving
 members and their familiesSection 1588 of such title is amended—(A)in subsection (a)(3), in the matter before subparagraph (A), by striking armed forces and inserting uniformed services; and(B)by adding at the end the following new subsection:(g)Secretary concerned for acceptance of
                                                  services for programs serving members of NOAA
 corps and their familiesFor purposes of the acceptance of services described in subsection (a)(3), the term Secretary concerned in subsection (a) shall include the Secretary of Commerce with respect to members of the commissioned officer corps of the National Oceanic and Atmospheric Administration..(3)Capstone course for newly selected flag
 officersSection 2153 of such title is amended—(A)in subsection (a)—(i)by inserting or the commissioned officer corps of the National Oceanic and Atmospheric Administration after in the case of the Navy; and(ii)by striking other armed forces and inserting other uniformed services; and(B)in subsection (b)(1), in the matter before subparagraph (A), by inserting or the Secretary of Commerce, as applicable, after the Secretary of Defense.206.Applicability of certain
 provisions of title 37, United States Code(a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is amended by inserting after section 261 the following:261A.Applicability of
                                            certain provisions of title 37, United States
 CodeThe provisions of law applicable to the Armed Forces under the following provisions of title 37, United States Code, shall apply to the commissioned officer corps of the Administration:(1)Section 403(l), relating to temporary continuation of housing allowance for dependents of members dying on active duty.(2)Section 415, relating to initial uniform allowances.(3)Section 488, relating to allowances for recruiting expenses..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 261 the following:Sec. 261A. Applicability
                                            of certain provisions of title 37, United States
                                            Code.
									.207.Prohibition on retaliatory
 personnel actions(a)In generalSubsection (a) of section 261 (33 U.S.C. 3071), as amended by section 205(a), is further amended—(1)by redesignating paragraphs (8) through (25) as paragraphs (9) through (26), respectively; and(2)by inserting after paragraph (7) the following:(8)Section 1034, relating to protected communications and prohibition of retaliatory personnel actions..(b)Conforming
 amendmentSubsection (b) of such section 261 is amended by adding at the end the following: For purposes of paragraph (8) of subsection (a), the term Inspector General in section 1034 of such title 10 shall mean the Inspector General of the Department of Commerce..(c)RegulationsSuch section is further amended by adding at the end the following:(c)Regulations regarding protected communications and
 prohibition of retaliatory personnel actionsThe Secretary may prescribe regulations to carry out the application of section 1034 of title 10, United States Code, to the commissioned officer corps of the Administration, including by prescribing such administrative procedures for investigation and appeal within the commissioned officer corps as the Secretary considers appropriate..208.Employment and reemployment
 rightsSection 4303(16) of title 38, United States Code, is amended by inserting the commissioned officer corps of the National Oceanic and Atmospheric Administration, after Public Health Service,.209.Treatment of commission in commissioned officer corps for
 purposes of certain hiring decisions(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by this Act, is further amended by adding at the end the following:269A.Treatment of commission in commissioned officer
                                            corps as employment in Administration for purposes of
 certain hiring decisions(a)In generalIn any case in which the Secretary accepts an application for a position of employment with the Administration and limits consideration of applications for such position to applications submitted by individuals serving in a career or career-conditional position in the competitive service within the Administration, the Secretary shall deem an officer who has served as an officer in the commissioned officer corps of the Administration for at least three years to be serving in a career or career-conditional position in the competitive service within the Administration for purposes of such limitation.(b)Career appointmentsIf the Secretary selects an application submitted by an officer described in subsection (a) for a position described in such subsection, the Secretary shall give such officer a career or career-conditional appointment in the competitive service, as appropriate.(c)Competitive service definedIn this section, the term competitive service has the meaning given the term in section 2102 of title 5, United States Code..(b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 269, as added by section 203(b), the following new item:Sec. 269A. Treatment of
                                            commission in commissioned officer corps as employment
                                            in Administration for purposes of certain hiring
                                            decisions.
									.IIIAppointments and promotion of
                            officers301.Appointments(a)Original
 appointmentsSection 221 (33 U.S.C. 3021) is amended to read as follows:221.Original
                                            appointments and reappointments(a)Original
                                                appointments(1)Grades(A)In
 generalExcept as provided in subparagraph (B), an original appointment of an officer may be made in such grades as may be appropriate for—(i)the qualification, experience, and length of service of the appointee; and(ii)the commissioned officer corps of the Administration.(B)Appointment of officer candidates(i)Limitation on gradeAn original appointment of an officer candidate, upon graduation from the basic officer training program of the commissioned officer corps of the Administration, may not be made in any other grade than ensign.(ii)RankOfficer candidates receiving appointments as ensigns upon graduation from the basic officer training program shall take rank according to their proficiency as shown by the order of their merit at date of graduation.(2)Source
 of appointmentsAn original appointment may be made from among the following:(A)Graduates of the basic officer training program of the commissioned officer corps of the Administration.(B)Subject to the approval of the Secretary of Defense, graduates of the military service academies of the United States who otherwise meet the academic standards for enrollment in the training program described in subparagraph (A).(C)Graduates of the State maritime academies who—(i)otherwise meet the academic standards for enrollment in the training program described in subparagraph (A);(ii)completed at least three years of regimented training while at a State maritime academy; and(iii)obtained an unlimited tonnage or unlimited horsepower Merchant Mariner Credential from the United States Coast Guard.(D)Licensed officers of the United States merchant marine who have served two or more years aboard a vessel of the United States in the capacity of a licensed officer, who otherwise meet the academic standards for enrollment in the training program described in subparagraph (A).(3)DefinitionsIn this subsection:(A)Military service academies of the United StatesThe term military service academies of the United States means the following:(i)The United States Military Academy, West Point, New York.(ii)The United States Naval Academy, Annapolis, Maryland.(iii)The United States Air Force Academy, Colorado Springs, Colorado.(iv)The United States Coast Guard Academy, New London, Connecticut.(v)The United States Merchant Marine Academy, Kings Point, New York.(B)State maritime academyThe term State maritime academy has the meaning given the term in section 51102 of title 46, United States Code. (b)Reappointment(1)In generalExcept as provided in paragraph (2), an individual who previously served in the commissioned officer corps of the Administration may be appointed by the Secretary to the grade the individual held prior to separation.(2)Reappointments to higher gradesAn appointment under paragraph (1) to a position of importance and responsibility designated under section 228 may only be made by the President.(c)QualificationsAn appointment under subsection (a) or (b) may not be given to an individual until the individual's mental, moral, physical, and professional fitness to perform the duties of an officer has been established under such regulations as the Secretary shall prescribe.(d)Order of
 precedenceAppointees under this section shall take precedence in the grade to which appointed in accordance with the dates of their commissions as commissioned officers in such grade. The order of precedence of appointees whose dates of commission are the same shall be determined by the Secretary. (e)Inter-Service transfersFor inter-service transfers (as described in Department of Defense Directive 1300.4 (dated December 27, 2006)) the Secretary shall—(1)coordinate with the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating to promote and streamline inter-service transfers;(2)give preference to such inter-service transfers for recruitment purposes as determined appropriate by the Secretary; and(3)reappoint such inter-service transfers to the equivalent grade in the commissioned officer corps of the Administration..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 221 and inserting the following:Sec. 221. Original
                                            appointments and reappointments.
 .302.Personnel boardsSection 222 (33 U.S.C. 3022) is amended to read as follows:222.Personnel
 boards(a)ConveningNot less frequently than once each year and at such other times as the Secretary determines necessary, the Secretary shall convene a personnel board.(b)Membership(1)In
 generalA board convened under subsection (a) shall consist of five or more officers who are serving in or above the permanent grade of the officers under consideration by the board.(2)Retired
 officersOfficers on the retired list may be recalled to serve on such personnel boards as the Secretary considers necessary.(3)No
 membership on two successive boardsNo officer may be a member of two successive personnel boards convened to consider officers of the same grade for promotion or separation.(c)DutiesEach personnel board shall—(1)recommend to the Secretary such changes as may be necessary to correct any erroneous position on the lineal list that was caused by administrative error; and(2)make selections and recommendations to the Secretary and the President for the appointment, promotion, involuntary separation, continuation, and involuntary retirement of officers in the commissioned officer corps of the Administration as prescribed in this title.(d)Action on
 recommendations not acceptableIf any recommendation by a board convened under subsection (a) is not accepted by the Secretary or the President, the board shall make such further recommendations as the Secretary or the President considers appropriate.(e)Authority for officers to opt out of promotion
 consideration(1)In generalThe Director of the National Oceanic and Atmospheric Administration Commissioned Officer Corps may provide that an officer, upon the officer’s request and with the approval of the Director, be excluded from consideration for promotion by a personnel board convened under this section.(2)ApprovalThe Director shall approve a request made by an officer under paragraph (1) only if—(A)the basis for the request is to allow the officer to complete a broadening assignment, advanced education, another assignment of significant value to the Administration, a career progression requirement delayed by the assignment or education, or a qualifying personal or professional circumstance, as determined by the Director;(B)the Director determines the exclusion from consideration is in the best interest of the Administration; and(C)the officer has not previously failed selection for promotion to the grade for which the officer requests the exclusion from consideration..303.Positions of importance and responsibilitySection 228 (33 U.S.C. 3028) is amended—(1)in subsection (c)—(A)in the first sentence, by striking The Secretary shall designate one position under this section and inserting The President shall designate one position; and (B)in the second sentence, by striking That position shall be filled by and inserting The President shall fill that position by appointing, by and with the advice and consent of the Senate,; (2)in subsection (d)(2), by inserting or immediately beginning a period of terminal leave after for which a higher grade is designated;(3)by amending subsection (e) to read as follows:(e)Limit on number of officers appointedThe total number of officers serving on active duty at any one time in the grade of rear admiral (lower half) or above may not exceed five, with only one serving in the grade of vice admiral.; and(4)in subsection (f), by inserting or in a period of annual leave used at the end of the appointment after serving in that grade.304.Temporary
 appointments(a)In generalSection 229 (33 U.S.C. 3029) is amended to read as follows:229.Temporary
                                            appointments(a)Appointments
 by PresidentTemporary appointments in the grade of ensign, lieutenant junior grade, or lieutenant may be made by the President.(b)TerminationA temporary appointment to a position under subsection (a) shall terminate upon approval of a permanent appointment for such position made by the President.(c)Order of
 precedenceAppointees under subsection (a) shall take precedence in the grade to which appointed in accordance with the dates of their appointments as officers in such grade. The order of precedence of appointees who are appointed on the same date shall be determined by the Secretary.(d)Any one
 gradeWhen determined by the Secretary to be in the best interest of the commissioned officer corps of the Administration, officers in any permanent grade may be temporarily promoted one grade by the President. Any such temporary promotion terminates upon the transfer of the officer to a new assignment..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 229 and inserting the following:Sec. 229. Temporary
                                            appointments.
 . 305.Officer candidates(a)In generalSubtitle B (33 U.S.C. 3021 et seq.) is amended by adding at the end the following:234.Officer
 candidates(a)Determination of numberThe Secretary shall determine the number of appointments of officer candidates.(b)AppointmentAppointment of officer candidates shall be made under regulations, which the Secretary shall prescribe, including regulations with respect to determining age limits, methods of selection of officer candidates, term of service as an officer candidate before graduation from the basic officer training program of the Administration, and all other matters affecting such appointment.(c)DismissalThe Secretary may dismiss from the basic officer training program of the Administration any officer candidate who, during the officer candidate's term as an officer candidate, the Secretary considers unsatisfactory in either academics or conduct, or not adapted for a career in the commissioned officer corps of the Administration. Officer candidates shall be subject to rules governing discipline prescribed by the Director of the National Oceanic and Atmospheric Administration Commissioned Officer Corps.(d)Agreement(1)In
 generalEach officer candidate shall sign an agreement with the Secretary in accordance with section 216(a)(2) regarding the officer candidate's term of service in the commissioned officer corps of the Administration.(2)ElementsAn agreement signed by an officer candidate under paragraph (1) shall provide that the officer candidate agrees to the following:(A)That the officer candidate will complete the course of instruction at the basic officer training program of the Administration.(B)That upon graduation from such program, the officer candidate—(i)will accept an appointment, if tendered, as an officer; and(ii)will serve on active duty for at least four years immediately after such appointment.(e)RegulationsThe Secretary shall prescribe regulations to carry out this section. Such regulations shall include—(1)standards for determining what constitutes a breach of an agreement signed under subsection (d)(1); and(2)procedures for determining whether such a breach has occurred.(f)RepaymentAn officer candidate or former officer candidate who does not fulfill the terms of the obligation to serve as specified under subsection (d) shall be subject to the repayment provisions of section 216(b)..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 233 the following:Sec. 234. Officer
                                            candidates.
									.(c)Officer candidate
 definedSection 212(b) (33 U.S.C. 3002(b)) is amended—(1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and(2)by inserting after paragraph (3) the following:(4)Officer
 candidateThe term officer candidate means an individual who is enrolled in the basic officer training program of the Administration and is under consideration for appointment as an officer under section 221(a)(2)(A)..(d)Pay for officer
 candidatesSection 203 of title 37, United States Code, is amended by adding at the end the following:(f)(1)An officer candidate enrolled in the basic officer training program of the commissioned officer corps of the National Oceanic and Atmospheric Administration is entitled, while participating in such program, to monthly officer candidate pay at monthly rates equal to the basic pay of an enlisted member in the pay grade E–5 with less than two years of service.(2)An individual who graduates from such program shall receive credit for the time spent participating in such program as if such time were time served while on active duty as a commissioned officer. If the individual does not graduate from such program, such time shall not be considered creditable for active duty or pay..306.Procurement of
 personnel(a)In generalSubtitle B (33 U.S.C. 3021 et seq.), as amended by section 305(a), is further amended by adding at the end the following:235.Procurement of
 personnelThe Secretary may take such measures as the Secretary determines necessary in order to obtain recruits for the commissioned officer corps of the Administration, including advertising..(b)Clerical
 amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 305(b), is further amended by inserting after the item relating to section 234 the following:Sec. 235. Procurement of personnel..307.Career intermission program(a)In generalSubtitle B (33 U.S.C. 3021 et seq.), as amended by section 306(a), is further amended by adding at the end the following:236.Career flexibility to enhance retention of
 officers(a)Programs authorizedThe Secretary may carry out a program under which officers may be inactivated from active duty in order to meet personal or professional needs and returned to active duty at the end of such period of inactivation from active duty.(b)Period of inactivation from active duty; effect
 of inactivation(1)In generalThe period of inactivation from active duty under a program under this section of an officer participating in the program shall be such period as the Secretary shall specify in the agreement of the officer under subsection (c), except that such period may not exceed three years.(2)Exclusion from retirementAny period of participation of an officer in a program under this section shall not count toward eligibility for retirement or computation of retired pay under subtitle C. (c)AgreementEach officer who participates in a program under this section shall enter into a written agreement with the Secretary under which that officer shall agree as follows:(1)To undergo during the period of the inactivation of the officer from active duty under the program such inactive duty training as the Director of the National Oceanic and Atmospheric Administration Commissioned Officer Corps shall require in order to ensure that the officer retains proficiency, at a level determined by the Director to be sufficient, in the technical skills, professional qualifications, and physical readiness of the officer during the inactivation of the officer from active duty.(2)Following completion of the period of the inactivation of the officer from active duty under the program, to serve two months on active duty for each month of the period of the inactivation of the officer from active duty under the program.(d)Conditions of releaseThe Secretary shall— (1)prescribe regulations specifying the guidelines regarding the conditions of release that must be considered and addressed in the agreement required by subsection (c); and (2)at a minimum, prescribe the procedures and standards to be used to instruct an officer on the obligations to be assumed by the officer under paragraph (1) of such subsection while the officer is released from active duty.(e)Order to active dutyUnder regulations prescribed by the Secretary, an officer participating in a program under this section may, in the discretion of the Secretary, be required to terminate participation in the program and be ordered to active duty.(f)Pay and allowances(1)Basic payDuring each month of participation in a program under this section, an officer who participates in the program shall be paid basic pay in an amount equal to two-thirtieths of the amount of monthly basic pay to which the officer would otherwise be entitled under section 204 of title 37, United States Code, as a member of the uniformed services on active duty in the grade and years of service of the officer when the officer commences participation in the program.(2)Special or incentive pay or bonus(A)ProhibitionAn officer who participates in a program under this section shall not, while participating in the program, be paid any special or incentive pay or bonus to which the officer is otherwise entitled under an agreement under chapter 5 of title 37, United States Code, that is in force when the officer commences participation in the program.(B)Not treated as failure to perform
 servicesThe inactivation from active duty of an officer participating in a program under this section shall not be treated as a failure of the officer to perform any period of service required of the officer in connection with an agreement for a special or incentive pay or bonus under chapter 5 of title 37, United States Code, that is in force when the officer commences participation in the program. (3)Return to active duty(A)Special or incentive pay or bonusSubject to subparagraph (B), upon the return of an officer to active duty after completion by the officer of participation in a program under this section—(i)any agreement entered into by the officer under chapter 5 of title 37, United States Code, for the payment of a special or incentive pay or bonus that was in force when the officer commenced participation in the program shall be revived, with the term of such agreement after revival being the period of the agreement remaining to run when the officer commenced participation in the program; and(ii)any special or incentive pay or bonus shall be payable to the officer in accordance with the terms of the agreement concerned for the term specified in clause (i).(B)Limitation(i)In generalSubparagraph (A) shall not apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to an officer if, at the time of the return of the officer to active duty as described in that subparagraph—(I)such pay or bonus is no longer authorized by law; or(II)the officer does not satisfy eligibility criteria for such pay or bonus as in effect at the time of the return of the officer to active duty.(ii)Pay or bonus ceases being
 authorizedSubparagraph (A) shall cease to apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to an officer if, during the term of the revived agreement of the officer under subparagraph (A)(i), such pay or bonus ceases being authorized by law. (C)RepaymentAn officer who is ineligible for payment of a special or incentive pay or bonus otherwise covered by this paragraph by reason of subparagraph (B)(i)(II) shall be subject to the requirements for repayment of such pay or bonus in accordance with the terms of the applicable agreement of the officer under chapter 5 of title 37, United States Code.(D)Required service is additionalAny service required of an officer under an agreement covered by this paragraph after the officer returns to active duty as described in subparagraph (A) shall be in addition to any service required of the officer under an agreement under subsection (c).(4)Travel and transportation allowance(A)In generalSubject to subparagraph (B), an officer who participates in a program under this section is entitled, while participating in the program, to the travel and transportation allowances authorized by section 474 of title 37, United States Code, for—(i)travel performed from the residence of the officer, at the time of release from active duty to participate in the program, to the location in the United States designated by the officer as the officer’s residence during the period of participation in the program; and(ii)travel performed to the residence of the officer upon return to active duty at the end of the participation of the officer in the program.(B)Single residenceAn allowance is payable under this paragraph only with respect to travel of an officer to and from a single residence.(5)Leave balanceAn officer who participates in a program under this section is entitled to carry forward the leave balance existing as of the day on which the officer begins participation and accumulated in accordance with section 701 of title 10, United States Code, but not to exceed 60 days.(g)Promotion(1)In generalAn officer participating in a program under this section shall not, while participating in the program, be eligible for consideration for promotion under subtitle B.(2)Return to serviceUpon the return of an officer to active duty after completion by the officer of participation in a program under this section—(A)the Secretary may adjust the date of rank of the officer in such manner as the Secretary shall prescribe in regulations for purposes of this section; and(B)the officer shall be eligible for consideration for promotion when officers of the same competitive category, grade, and seniority are eligible for consideration for promotion.(h)Continued entitlementsAn officer participating in a program under this section shall, while participating in the program, be treated as a member of the uniformed services on active duty for a period of more than 30 days for purposes of—(1)the entitlement of the officer and of the dependents of the officer to medical and dental care under the provisions of chapter 55 of title 10, United States Code; and(2)retirement or separation for physical disability under the provisions of subtitle C..(b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 306(b), is further amended by inserting after the item relating to section 235 the following:Sec. 236. Career
                                            flexibility to enhance retention of
                                            officers.
									.IVSeparation and retirement of
                            officers401.Involuntary retirement or
 separationSection 241 (33 U.S.C. 3041) is amended by adding at the end the following:(d)Deferment of
                                        retirement or separation for medical reasons(1)In
 generalIf the Secretary determines that the evaluation of the medical condition of an officer requires hospitalization or medical observation that cannot be completed with confidence in a manner consistent with the officer's well-being before the date on which the officer would otherwise be required to retire or be separated under this section, the Secretary may defer the retirement or separation of the officer.(2)Consent
 requiredA deferment may only be made with the written consent of the officer involved. If the officer does not provide written consent to the deferment, the officer shall be retired or separated as scheduled.(3)LimitationA deferment of retirement or separation under this subsection may not extend for more than 30 days after completion of the evaluation requiring hospitalization or medical observation..402.Separation paySection 242 (33 U.S.C. 3042) is amended by adding at the end the following:(d)ExceptionAn officer discharged for twice failing selection for promotion to the next higher grade is not entitled to separation pay under this section if the officer—(1)expresses a desire not to be selected for promotion; or(2)requests removal from the list of selectees.. VOther National Oceanic and Atmospheric Administration matters501.Charting and survey services(a)In generalNot later than 270 days after the development of the strategy required by section 1002(b) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (33 U.S.C. 892a note), the Secretary of Commerce shall enter into not fewer than 2 multi-year contracts with 1 or more private entities for the performance of charting and survey services by vessels.(b)Charting and surveys in the ArcticIn soliciting and engaging the services of vessels under subsection (a), the Secretary shall particularly emphasize the need for charting and surveys in the Arctic.502.Co-location agreements(a)In generalDuring fiscal years 2021 through 2030, and subject to the availability of appropriations, the Administrator of the National Oceanic and Atmospheric Administration may execute noncompetitive co-location agreements for real property and incidental goods and services with entities described in subsection (b) for periods of not more than 20 years, if each such agreement is supported by a price reasonableness analysis.(b)Entities describedAn entity described in this subsection is—(1)the government of any State, territory, possession, or locality of the United States;(2)any Tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));(3)any subdivision of—(A)a government described in paragraph (1); or(B)an organization described in paragraph (2); or(4)any organization that is—(A)organized under the laws of the United States or any jurisdiction within the United States; and(B)described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(c)Collaboration agreementsUpon the execution of an agreement authorized by subsection (a) with an entity, the Administrator may enter into agreements with the entity to collaborate or engage in projects or programs on matters of mutual interest for periods not to exceed the term of the agreement. The cost of such agreements shall be apportioned equitably, as determined by the Administrator.(d)Savings clauseNothing in this section shall be construed—(1)to affect the authority of the Administrator of General Services; or(2)to grant the Administrator of the National Oceanic and Atmospheric Administration any additional authority to enter into a lease without approval of the General Services Administration. 503.Satellite and data managementSection 301 of the Weather Research and Forecasting Innovation Act of 2017 (15 U.S.C. 8531) is amended—(1)in subsection (c)(1), by striking subparagraph (D) and inserting the following:(D)improve—(i)weather and climate forecasting and predictions; and (ii)the understanding, management, and exploration of the ocean.; and(2)in subsection (d)—(A)in paragraph (1)— (i)by striking data and satellite systems and inserting data, satellite, and other observing systems; and(ii)by striking to carry out and all that follows and inserting the following: “to carry out—(A)basic, applied, and advanced research projects and ocean exploration missions to meet the objectives described in subparagraphs (A) through (D) of subsection (c)(1); or(B)any other type of project to meet other mission objectives, as determined by the Under Secretary.; (B)in paragraph (2)(B)(i), by striking satellites and all that follows and inserting systems, including satellites, instrumentation, ground stations, data, and data processing;; and(C)in paragraph (3), by striking 2023 and inserting 2030. 504.Improvements relating to sexual harassment and assault prevention at the National Oceanic and
 Atmospheric Administration(a)ReportingSubtitle C of title XXXV of the National Defense Authorization Act for Fiscal Year 2017 (33 U.S.C. 894 et seq.) is amended—(1)in section 3541(b)(3)(B) (33 U.S.C. 894(b)(3)(B)), by striking can be confidentially reported and inserting can be reported on a restricted or unrestricted basis; and(2)in section 3542(b)(5)(B) (33 U.S.C. 894a(b)(5)(B)), by striking can be confidentially reported and inserting can be reported on a restricted or unrestricted basis.(b)Investigative requirementSuch subtitle is amended—(1)by redesignating sections 3546 and 3547 as sections 3548 and 3549, respectively; and(2)by inserting after section 3545 the following:3546.Investigation requirement(a)Requirement to investigate(1)In generalThe Secretary of Commerce, acting through the Under Secretary for Oceans and Atmosphere, shall ensure that each allegation of sexual harassment reported under section 3541 and each allegation of sexual assault reported under section 3542 is investigated thoroughly and promptly.(2)Sense of Congress on commencement of investigationIt is the sense of Congress that the Secretary should ensure that an investigation of alleged sexual harassment reported under section 3541 or sexual assault reported under section 3542 commences not later than 48 hours after the time at which the allegation was reported.(b)Notification of delayIn any case in which the time between the reporting of alleged sexual harassment or sexual assault under section 3541 or 3542, respectively, and commencement of an investigation of the allegation exceeds 48 hours, the Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives of the delay.3547.Criminal referralIf the Secretary of Commerce finds, pursuant to an investigation under section 3546, evidence that a crime may have been committed, the Secretary shall refer the matter to the appropriate law enforcement authorities, including the appropriate United States Attorney..(c)Clerical amendmentThe table of contents in section 2(b) of such Act is amended by striking the items relating to sections 3546 and 3547 and inserting the following new items:Sec. 3546. Investigation requirement.Sec. 3547. Criminal referral.Sec. 3548. Annual report on sexual assaults in the National Oceanic and Atmospheric Administration.Sec. 3549. Sexual assault defined..Speaker of the House of RepresentativesVice President of the United States and President of the Senate